The court incorporates by reference in this paragraph and adopts as the findings and orders
of this court the document set forth below. This document has been entered electronically in
the record of the United States Bankruptcy Court for the Northern District of Ohio.




      Dated: June 11 2019



                      IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF OHIO

 In re:                                          )    Case No. 19-40267-jpg
                                                 )
 California Palms, LLC,                          )
                                                 )    Chapter 11
 Debtor.                                         )
                                                 )    Judge John P. Gustafson
                                                 )
                                                 )    Property Address and Parcel No.:
                                                 )    Parcel No. 48-042-0-063.000
                                                 )    1051 N. Canfield Niles Rd., Austintown,
                                                 )    Ohio (aka 5455 Clarkins Drive, Austintown
                                                 )    Township, Ohio)
                                                 )
                                                 )    ORDER GRANTING MOTION OF
                                                 )    PENDER CAPITAL ASSET BASED
                                                 )    LENDING FUND I, L.P. FOR
                                                 )    REMAND OF REMOVED CASE
                                                 )    NUMBER 2018-CV-01015 TO
                                                 )    MAHONING COUNTY COURT,
                                                 )    STATE OF OHIO



          This matter having come before the Court on the Motion of Pender Capital Asset Based

Lending Fund I, L.P. for Remand of Removed Case Number 2018-CV-01015 to Mahoning

County Court, State of Ohio (“State Court Case”), upon proper notice and a hearing, and good


                                               -1-

19-40267-jpg       Doc 110    FILED 06/11/19         ENTERED 06/11/19 16:21:01       Page 1 of 3
cause having been shown to grant the motion, no party filed a response or otherwise appeared in

opposition to the Motion, or all responses have been withdrawn, and the Court being fully

advised in the premises,

       THE COURT ORDERS THAT the motion is granted;

       IT IS FURTHER ORDERED THAT the State Court Case is hereby remanded to

Mahoning County Court, State Of Ohio

       IT IS FURTHER ORDERED THAT the Notice of Removal [Doc. No. 88] will be

stricken from the docket of this case; and

       IT IS FURTHER ORDERED THAT this remand order shall not constitute an order

granting relief from the automatic stay with respect to California Palms, LLC or the Property that

is the subject of the State Court Case. The automatic stay remains in effect until further order of

this Court.

                                               ###

SUBMITTED BY:

/s/ Nancy A. Valentine
Nancy A. Valentine (0069503)
Miller Canfield Paddock & Stone, PLC
1100 Superior Avenue East, Suite 1750
Cleveland, Ohio 44114
(216) 716-5040 (direct phone)
(216) 716-5044 (company)
(216) 716-5043 (fax)
valentinen@millercanfield.com

and
Ronald A. Spinner (Michigan P73198) (pro hac)
150 West Jefferson, Suite 2500
Detroit, MI 48226
(313) 963-6420
spinner@millercanfield.com

Attorneys for Pender Capital Asset Based



                                               -2-

19-40267-jpg     Doc 110      FILED 06/11/19      ENTERED 06/11/19 16:21:01            Page 2 of 3
Lending Fund I, L.P.

Agreed to by:

/s/ Richard G. Zellers
Richard G. Zellers (0011764)
Richard G. Zellers & Associates
3695 Boardman-Canfield Road
Bldg. B, Suite 300
Canfield, OH 44406
(330) 702-0780
Fax : (330) 702-0788
Email: zellersesq@gmail.com

Attorneys for Debtor

                               INSTRUCTIONS TO THE CLERK

         Please serve the foregoing Order upon the parties listed below, as indicated:

Via the Court’s Electronic Case Filing System:
Jeffrey Kurz jeffkurz@hotmail.com, dc1095dt@yahoo.com
•Sebastian Rucci SebRucci@gmail.com
•Ronald A. Spinner spinner@millercanfield.com
•United States Trustee (Registered address)@usdoj.gov
•Nancy A. Valentine valentinen@millercanfield.com, waldroup@millercanfield.com
•Joshua Ryan Vaughan jvaughan@amer-collect.com, SAllman@AMER-
COLLECT.COM;rschroeter@amer-collect.com;HouliECF@aol.com
•Richard G. Zellers zellersesq@gmail.com
•Tiiara N. A. Patton ust401 tiiara.patton@usdoj.gov


33799835.2\157569-00001
6/10/19




                                                -3-

19-40267-jpg         Doc 110   FILED 06/11/19      ENTERED 06/11/19 16:21:01             Page 3 of 3
